Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 28 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,298,513. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented document and the claimed invention discloses similar method for manufacturing a serration balloon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 - 29 and 33 - 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunderson et al (US 2013/0018396).
 With regards to claims 21, 22, 28, 38 and 36, Gunderson teaches a method of manufacturing a serration balloon (Abstract) that comprises:
Inflating a medical balloon (paragraph 42)
Attaching a plurality of cutting blades along a surface of the medical balloon in the inflated state, each cutting blade of the plurality of cutting blades comprising a strip of material with periodic wedges spaced along a length thereof (Figure 7 item 442, paragraph 44) where attaching the plurality of cutting blades along the surface of the medical balloon comprises applying an adhesive between the strip of material and the medical balloon (paragraph 44)
Retaining the plurality of cutting blades with a retention layer positioned between the periodic raised wedges over the strip of material (Figure 3A item 38, paragraph 44).
With regards to claims 23 and 39, the teachings of Gunderson are presented above. Additionally Gunderson teaches that the retention layer comprises a polymer (paragraph 44).
With regards to claims 24 and 40, the teachings of Gunderson are presented above. Additionally Gunderson teaches that the retention layer does not cover the periodic raised wedges (paragraph 59).
With regards to claims 25, 29 and 37, the teachings of Gunderson are presented above. Additionally Gunderson teaches that the plurality of cutting blades are attached to the surface of the medical balloon before the plurality of cutting blades are retained by the retention layer (paragraph 44).
With regards to claim 26, the teachings of Gunderson are presented above. Additionally Gunderson teaches that the periodic raised wedges are identical (as seen in Figure 7 item 442).
With regards to claims 27 and 35, the teachings of Gunderson are presented above. Additionally Gunderson teaches that the strip of material with periodic raised wedges comprises a flat, planar piece of material (seen in Figure 2 the base item 36 of the cutting blade item 44).
With regards to claim 33, the teachings of Gunderson are presented above. Additionally Gunderson teaches that a polymer matrix retains the plurality of cutting blades (paragraph 44).
With regards to claim 34, the teachings of Gunderson are presented above. Additionally Gunderson teaches that attaching the plurality of cutting blades along the surface of the medical balloon comprises attaching the plurality of cutting blades along an entire length of each cutting blade (as seen in Figures 1 and 2).

Claim Objections
Claims 30 - 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746